


Exhibit 10.47

 

Unaffiliated Director (Reelection) And Affiliated Director Form

 

AMENDED AND RESTATED ACTIVISION BLIZZARD, INC.

 

2008 INCENTIVE PLAN

 

NOTICE OF RESTRICTED SHARE UNIT AWARD

 

You have been awarded Restricted Share Units of Activision Blizzard, Inc. (the
“Company”), as follows:

 

·                  Your name: 
[________________________________________________________________]

 

·                  Total number of Restricted Share Units awarded:  [_________]

 

·                  Date of Grant: 
[______________________________________________________________]

 

·                  Grant ID: 
[__________________________________________________________________]

 

·                  Your Award of Restricted Share Units is governed by the terms
and conditions set forth in:

 

·                  this Notice of Restricted Share Unit Award;

 

·                  the Restricted Share Unit Award Terms attached hereto as
Exhibit A (the “Award Terms”); and

 

·                  the Company’s Amended and Restated 2008 Incentive Plan, the
receipt of a copy of which you hereby acknowledge.

 

·                  Schedule for Vesting:  Except as otherwise provided under the
Award Terms, the Restricted Share Units awarded to you will vest as follows,
provided you continuously serve as a member of the Board of Directors through
each such date:

 

Schedule for Vesting

 

Date of Vesting

 

No. of Restricted
Share Units Vesting at
Vesting Date

 

Cumulative No. of
Restricted Share Units
Vested at Vesting Date

 

 

 

 

 

3 months after Date of Grant

 

[_____]

 

[_____]

6 months after Date of Grant

 

[_____]

 

[_____]

9 months after Date of Grant

 

[_____]

 

[_____]

First anniversary of Date of Grant

 

[_____]

 

[_____]

 

·                  Please sign and return to the Company this Notice of
Restricted Share Unit Award, which bears an original signature on behalf of the
Company.  You are urged to do so promptly.

 

--------------------------------------------------------------------------------


 

·                  Please return the signed Notice of Restricted Share Unit
Award to the Company at:

 

Activision Blizzard, Inc.
3100 Ocean Park Boulevard
Santa Monica, CA  90405
Attn:  Stock Plan Administration

 

You should retain the enclosed duplicate copy of this Notice of Restricted Share
Unit Award for your records.

 

Any capitalized term used but not otherwise defined herein shall have the
meaning ascribed to such term in the Award Terms.

 

 

ACTIVISION BLIZZARD, INC.

 

 

 

 

 

 

 

Ann E. Weiser

 

Chief Human Resources Officer

 

 

Date:

 

 

 

ACCEPTED AND AGREED:

 

 

 

 

[Name of Grantee]

 

Date:

 

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

AMENDED AND RESTATED ACTIVISION BLIZZARD, INC.

 

2008 INCENTIVE PLAN

 

RESTRICTED SHARE UNIT AWARD TERMS

 

1.                                       Definitions.

 

(a)                                  For purposes of these Award Terms, the
following terms shall have the meanings set forth below:

 

“Award” means the award described on the Grant Notice.

 

“Common Shares” means the shares of common stock, par value $0.000001 per share,
of the Company or any security into which such Common Shares may be changed by
reason of any transaction or event of the type referred to in Section 9 hereof.

 

“Company” means Activision Blizzard, Inc. and any successor thereto.

 

“Company-Sponsored Equity Account” means an account that is created with the
Equity Account Administrator in connection with the administration of the
Company’s equity plans and programs, including the Plan.

 

“Date of Grant” means the Date of Grant of the Award set forth on the Grant
Notice.

 

“Disability” means “permanent and total disability” as defined in
section 22(e)(3) of the Code, as interpreted by the Company (with such
interpretation to be final, conclusive and binding for purposes of these Award
Terms).

 

“Equity Account Administrator” means the brokerage firm utilized by the Company
from time to time to create and administer accounts for participants in the
Company’s equity plans and programs, including the Plan.

 

“Grantee” means the recipient of the Award named on the Grant Notice.

 

“Grant Notice” means the Notice of Restricted Share Unit Award to which these
Award Terms are attached as Exhibit A.

 

“Plan” means the Amended and Restated Activision Blizzard, Inc. 2008 Incentive
Plan, as amended from time to time.

 

“Restricted Share Units” means units subject to the Award, which represent the
conditional right to receive Common Shares in accordance with the Grant Notice
and these Award Terms, unless and until such units become vested or are
forfeited to the Company in accordance with the Grant Notice and these Award
Terms.

 

--------------------------------------------------------------------------------


 

“Section 409A” means Section 409A of the Code and the guidance and regulations
promulgated thereunder.

 

“Separation from Service” means separation from service within the meaning of
Section 409A.

 

“Term Sheet” means the Corporate Governance Term Sheet approved by the Delaware
Court of Chancery in connection with the settlement of In re Activision, Inc.
Shareholder Derivative Litigation, C.D. Cal. Case No. CV06-4771 MRP (JTLx); In
re Activision Shareholder Derivative Litigation, L.A.S.C. Case No. SC090343.

 

“Vested Shares” means Common Shares to which the holder of the Restricted Share
Units becomes entitled upon vesting thereof in accordance with Section 2 or 3
hereof.

 

“Withholding Taxes” means any taxes, including, but not limited to, social
security and Medicare taxes and federal, state and local income taxes, required
to be withheld under any applicable law.

 

(b)                                 Any capitalized term used but not otherwise
defined herein shall have the meaning ascribed to such term in the Plan.

 

2.                                       Vesting.  Except as otherwise set forth
in these Award Terms, the Restricted Share Units shall vest in accordance with
the “Schedule for Vesting” set forth on the Grant Notice.  Each Restricted Share
Unit, upon vesting thereof, shall entitle the holder thereof to receive one
Common Share (subject to adjustment pursuant to Section 9 hereof).

 

3.                                       Termination of Service.

 

(a)                                  Death or Disability.  In the event that
Grantee incurs a Separation from Service due to death or Disability, the
Restricted Share Units shall immediately vest as of the date of Grantee’s death
or the first date of Grantee’s Disability (as determined by the Committee), as
the case may be.

 

(b)                                 Change of Control.  In the event that
Grantee incurs a Separation from Service pursuant to the terms of any business
combination or similar transaction involving the Company, the Restricted Share
Units shall immediately vest as of the date of such Separation from Service.

 

(c)                                  Other.  Unless the Committee determines
otherwise, in the event that Grantee incurs a Separation from Service for any
reason not addressed by Section 3(a) or 3(b) hereof, as of the date of such
Separation from Service all Restricted Share Units shall cease to vest and, with
the exception of any Vested Shares that have yet to settle pursuant to Section 7
hereof, shall immediately be forfeited to the Company without payment of
consideration by the Company.

 

4.                                       Tax Withholding.  The Company shall
have the right to require Grantee to satisfy any Withholding Taxes resulting
from the vesting of any Restricted Share Units, the issuance or transfer of any
Vested Shares or otherwise in connection with the Award at the time such

 

A-2

--------------------------------------------------------------------------------


 

Withholding Taxes become due.  The Company shall determine the method or methods
Grantee may use to satisfy any Withholding Taxes contemplated by this Section 4,
which may include any of the following:  (a) by delivery to the Company of a
bank check or certified check or wire transfer of immediately available funds;
(b) through the delivery of irrevocable written instructions, in a form
acceptable to the Company, that the Company withhold Vested Shares otherwise
then deliverable having a value equal to the aggregate amount of the Withholding
Taxes (valued in the same manner used in computing the amount of such
Withholding Taxes); or (c) by any combination of (a) and (b) above. 
Notwithstanding anything to the contrary contained herein, (i) the Company or
any of its subsidiaries or affiliates shall have the right to withhold from
Grantee’s compensation any Withholding Taxes contemplated by this Section 4 and
(ii) the Company shall have no obligation to deliver any Vested Shares unless
and until all Withholding Taxes contemplated by this Section 4 have been
satisfied.

 

5.                                       Reservation of Shares.  The Company
shall at all times reserve for issuance or delivery upon vesting of the
Restricted Share Units such number of Common Shares as shall be required for
issuance or delivery upon vesting thereof.

 

6.                                       Dividend Equivalents.  In the event
that any cash dividends are declared and paid on Common Shares to which the
holder of the Restricted Share Units would be entitled upon vesting thereof,
such holder shall be paid, on the payment date for such dividend, the amount
that such holder would have received if the Restricted Share Units had vested,
and the Common Shares to which such holder was thereupon entitled had been
issued and outstanding and held of record by such holder, as of the record date
for such dividend; provided, however, that no such dividend equivalents shall be
paid if the Restricted Share Units have been forfeited to the Company in
accordance with Section 3(c) hereof prior to payment thereof.  Notwithstanding
the foregoing, in no event shall any such dividend equivalents be paid later
than the 45th day following the year in which the related dividends are paid. 
For purposes of the time and form of payment requirements of Section 409A, such
dividend equivalents shall be treated separately from the Restricted Share
Units.

 

7.                                       Receipt and Delivery.  As soon as
administratively practicable (and, in any event, within 30 days) after the
earlier of (i) the first anniversary of the Date of Grant and (ii) the date of
Grantee’s Separation from Service, the Company shall (A) effect the issuance or
transfer of the Vested Shares, (B) cause the issuance or transfer of such Vested
Shares to be evidenced on the books and records of the Company, and (C) cause
such Vested Shares to be delivered to a Company-Sponsored Equity Account in the
name of the person entitled to such Vested Shares (or, with the Company’s
consent, such other brokerage account as may be requested by such person);
provided, however, that, in the event such Vested Shares are subject to a legend
as set forth in Section 14 hereof, the Company shall instead cause a certificate
evidencing such Vested Shares and bearing such legend to be delivered to the
person entitled thereto.

 

8.                                       Committee Discretion.  Except as may
otherwise be provided in the Plan, the Committee shall have sole discretion to
(a) interpret any provision of the Plan, the Grant Notice and these Award Terms,
(b) make any determinations necessary or advisable for the administration of the
Plan and the Award, and (c) waive any conditions or rights of the Company under
the Award, the Grant Notice or these Award Terms.  Without intending to limit
the generality or effect of the foregoing, any decision or determination to be
made by the Committee

 

A-3

--------------------------------------------------------------------------------


 

pursuant to these Award Terms, including whether to grant or withhold any
consent, shall be made by the Committee in its sole and absolute discretion,
subject only to the terms of the Plan.  Subject to the terms of the Plan, the
Committee may amend the terms of the Award prospectively or retroactively;
however, no such amendment may materially and adversely affect the rights of
Grantee taken as a whole without Grantee’s consent.  Without intending to limit
the generality or effect of the foregoing, the Committee may amend the terms of
the Award (i) in recognition of unusual or nonrecurring events (including,
without limitation, events described in Section 9 hereof) affecting the Company
or any of its subsidiaries or affiliates or the financial statements of the
Company or any of its subsidiaries or affiliates, (ii) in response to changes in
applicable laws, regulations or accounting principles and interpretations
thereof, or (iii) to prevent the Award from becoming subject to any adverse
consequences under Section 409A.

 

9.                                       Adjustments.  Notwithstanding anything
to the contrary contained herein, pursuant to Section 12 of the Plan, the
Committee will make or provide for such adjustments to the Award as are
equitably required to prevent dilution or enlargement of the rights of Grantee
that would otherwise result from (a) any stock dividend, extraordinary dividend,
stock split, combination of shares, recapitalization or other change in the
capital structure of the Company, (b) any change of control, merger,
consolidation, spin-off, split-off, spin-out, split-up, reorganization, partial
or complete liquidation or other distribution of assets, or issuance of rights
or warrants to purchase securities, or (c) any other corporate transaction or
event having an effect similar to any of the foregoing.  Moreover, in the event
of any such transaction or event, the Committee, in its discretion, may provide
in substitution for the Award such alternative consideration (including, without
limitation, cash or other equity awards), if any, as it may determine to be
equitable in the circumstances and may require in connection therewith the
surrender of the Award.

 

10.                                 Registration and Listing.  Notwithstanding
anything to the contrary contained herein, the Company shall not be obligated to
issue or transfer any Restricted Share Units or Vested Shares, and no Restricted
Share Units or Vested Shares may be sold, assigned, transferred, pledged,
hypothecated or otherwise disposed of or encumbered in any way, unless such
transaction is in compliance with (a) the Securities Act of 1933, as amended, or
any comparable federal securities law, and all applicable state securities laws,
(b) the requirements of any securities exchange, securities association, market
system or quotation system on which securities of the Company of the same class
as the securities subject to the Award are then traded or quoted, (c) any
restrictions on transfer imposed by the Company’s certificate of incorporation
or bylaws, and (d) any policy or procedure the Company has adopted with respect
to the trading of its securities, in each case as in effect on the date of the
intended transaction.  The Company is under no obligation to register, qualify
or list, or maintain the registration, qualification or listing of, Restricted
Share Units or Vested Shares with the SEC, any state securities commission or
any securities exchange, securities association, market system or quotation
system to effect such compliance.  Grantee shall make such representations and
furnish such information as may be appropriate to permit the Company, in light
of the then existence or non-existence of an effective registration statement
under the Securities Act of 1933, as amended, relating to Restricted Share Units
or Vested Shares, to issue or transfer Restricted Share Units or Vested Shares
in compliance with the provisions of that or any comparable federal securities
law and all applicable state securities laws.  The Company shall have the right,
but not the obligation, to register the issuance or transfer of Restricted Share
Units or Vested Shares or resale of Restricted

 

A-4

--------------------------------------------------------------------------------


 

Share Units or Vested Shares under the Securities Act of 1933, as amended, or
any comparable federal securities law or applicable state securities law.

 

11.                                 Transferability.  Except as otherwise
permitted under the Plan or this Section 11, the Restricted Share Units shall
not be transferable by Grantee other than by will or the laws of descent and
distribution.  With the Company’s consent, Grantee may transfer Restricted Share
Units for estate planning purposes or pursuant to a domestic relations order;
provided, however, that any transferee shall be bound by all of the terms and
conditions of the Plan, the Grant Notice and these Award Terms and shall execute
an agreement in form and substance satisfactory to the Company in connection
with such transfer; and provided, further that Grantee will remain bound by the
terms and conditions of the Plan, the Grant Notice and these Award Terms.

 

12.                                 Compliance with Applicable Laws and
Regulations and Company Policies and Procedures.


 


(A)                                  GRANTEE IS RESPONSIBLE FOR COMPLYING WITH
(A) ANY FEDERAL, STATE AND LOCAL TAXATION LAWS APPLICABLE TO GRANTEE IN
CONNECTION WITH THE AWARD, (B) ANY FEDERAL AND STATE SECURITIES LAWS APPLICABLE
TO GRANTEE IN CONNECTION WITH THE AWARD, (C) THE REQUIREMENTS OF ANY SECURITIES
EXCHANGE, SECURITIES ASSOCIATION, MARKET SYSTEM OR QUOTATION SYSTEM ON WHICH
SECURITIES OF THE COMPANY OF THE SAME CLASS AS THE SHARES ARE THEN TRADED OR
QUOTED, (D) ANY RESTRICTIONS ON TRANSFER IMPOSED BY THE COMPANY’S CERTIFICATE OF
INCORPORATION OR BYLAWS, AND (E) ANY POLICY OR PROCEDURE THE COMPANY MAINTAINS
OR MAY ADOPT WITH RESPECT TO THE TRADING OF ITS SECURITIES.

(b)                                 The Award is subject to the terms and
conditions of the Term Sheet, and any Company policies or procedures adopted in
connection with the Company’s implementation of the Term Sheet, including,
without limitation, any policy requiring or permitting the Company to recover
any gains realized by Grantee in connection with the Award.

 

13.                                 Section 409A.

 

(a)                                  Payments contemplated with respect to the
Award are intended to comply with Section 409A, and all provisions of the Plan,
the Grant Notice and these Award Terms shall be construed and interpreted in a
manner consistent with the requirements for avoiding taxes or penalties under
Section 409A.  Notwithstanding the foregoing, (i) nothing in the Plan, the Grant
Notice and these Award Terms shall guarantee that the Award is not subject to
taxes or penalties under Section 409A and (ii) if any provision of the Plan, the
Grant Notice or these Award Terms would, in the reasonable, good faith judgment
of the Company, result or likely result in the imposition on Grantee or any
other person of taxes, interest or penalties under Section 409A, the Committee
may, in its sole discretion, modify the terms of the Plan, the Grant Notice or
these Award Terms, without the consent of Grantee, in the manner that the
Committee may reasonably and in good faith determine to be necessary or
advisable to avoid the imposition of such taxes, interest or penalties;
provided, however, that this Section 13 does not create an obligation on the
part of the Committee or the Company to make any such modification.

 

(b)                                 Neither Grantee nor any of Grantee’s
creditors or beneficiaries shall have the right to subject any deferred
compensation (within the meaning of Section 409A) payable

 

A-5

--------------------------------------------------------------------------------


 

with respect to the Award to any anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, attachment or garnishment.  Except as permitted
under Section 409A, any deferred compensation (within the meaning of
Section 409A) payable to Grantee or for Grantee’s benefit with respect to the
Award may not be reduced by, or offset against, any amount owing by Grantee to
the Company.

 

(c)                                  Notwithstanding anything to the contrary
contained herein, if (i) the Committee determines in good faith that the
Restricted Share Units are deferred compensation for purposes of Section 409A,
(ii) Grantee is a “specified employee” (as defined in Section 409A) and (iii) a
delay in the issuance or transfer of Vested Shares to Grantee or his or her
estate or beneficiaries hereunder by reason of Grantee’s Separation from Service
with the Company or any of its subsidiaries or affiliates is required to avoid
tax penalties under Section 409A but is not already provided for by this Award,
the Company shall cause the issuance or transfer of such Vested Shares to
Grantee or Grantee’s estate or beneficiary upon the earlier of (A) the date that
is the first business day following the date that is six months after the date
of Grantee’s Separation from Service or (B) Grantee’s death.

 

14.                                 Legend.  The Company may, if determined by
it based on the advice of counsel to be appropriate, cause any certificate
evidencing Vested Shares to bear a legend substantially as follows:

 

“THE SECURITIES REPRESENTED HEREBY MAY NOT BE OFFERED FOR SALE, SOLD OR
OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR PURSUANT TO AN
EXEMPTION FROM REGISTRATION UNDER THE ACT.”

 

15.                                 No Right to Continued Service.  Nothing
contained in the Grant Notice or these Award Terms shall be construed to confer
upon Grantee any right to continued service on the Board or derogate from any
right of the Company’s stockholders to remove Grantee from the Board at any
time, with or without cause.

 

16.                                 No Rights as Stockholder.  No holder of
Restricted Share Units shall, by virtue of the Grant Notice or these Award
Terms, be entitled to any right of a stockholder of the Company, either at law
or in equity, and the rights of any such holder are limited to those expressed,
and are not enforceable against the Company except to the extent set forth in
the Plan, the Grant Notice and these Award Terms.

 

17.                                 Severability.  In the event that one or more
of the provisions of these Award Terms shall be invalidated for any reason by a
court of competent jurisdiction, any provision so invalidated shall be deemed to
be separable from the other provisions hereof, and the remaining provisions
hereof shall continue to be valid and fully enforceable.

 

18.                                 Governing Law.  To the extent that federal
law does not otherwise control, the validity, interpretation, performance and
enforcement of the Grant Notice and these Award

 

A-6

--------------------------------------------------------------------------------


 

Terms shall be governed by the laws of the State of Delaware, without giving
effect to principles of conflicts of laws thereof.

 

19.                                 Successors and Assigns.  The provisions of
the Grant Notice and these Award Terms shall be binding upon and inure to the
benefit of the Company, its successors and assigns, and Grantee and, to the
extent applicable, Grantee’s permitted assigns under Section 11 hereof and
Grantee’s estate or beneficiary(ies) as determined by will or the laws of
descent and distribution.

 

20.                                 Notices.  Any notice or other document which
Grantee or the Company may be required or permitted to deliver to the other
pursuant to or in connection with the Grant Notice or these Award Terms shall be
in writing, and may be delivered personally or by mail, postage prepaid, or
overnight courier, addressed as follows:  (a) if to the Company, at its office
at 3100 Ocean Park Boulevard, Santa Monica, California 90405, Attn: Stock Plan
Administration, or such other address as the Company by notice to Grantee may
designate in writing from time to time; and (b) if to Grantee, at the address
shown on the records of the Company or such other address as Grantee by notice
to the Company may designate in writing from time to time.  Notices shall be
effective upon receipt.

 

21.                                 Conflict with Plan.  In the event of any
conflict between the terms of the Grant Notice or these Award Terms and the
terms of the Plan, the terms of the Plan shall control.

 

22.                                 Deemed Agreement.  By accepting the Award,
Grantee is deemed to be bound by the terms and conditions set forth in the Plan,
the Grant Notice and these Award Terms.

 

A-7

--------------------------------------------------------------------------------
